FERGUSON, Judge
(dissenting);
Although the majority were unable to agree on the reasons for their decision, I feel constrained to set forth my views in this dissent. I am unable to agree with the opinion of Judge Lati-mer that the accused was not a “sus*806pect” at the time his gloves were examined.
Warning under Article 31 of the Uniform Code of Military Justice, 10 USC § 831, must, of course, be given in appropriate cases both to “an accused or a person suspected of an offense” (Article 31(b)). That Congress, by enacting the Uniform Code of Military Justice, extended the coverage of the warning required by former Article of War 24, 50 USC (1946 ed) § 1495, to include suspects is recognized and discussed in United States v Wilson, 2 USCMA 248, 8 CMR 48. And this Court has held that the identification of clothing by a suspect at the direction of investigating agents is a “statement” within Article 31, supra, and must be preceded by proper warning. United States v Taylor, 5 USCMA 178, 17 CMR 178; United States v Holmes, 6 USCMA 151, 19 CMR 277.
A majority of this Court recently said:
“. . . it is a liberal and enlightened, rather than a narrow and grudging, application of Article 31 that is best calculated to insure to the military the preservation of our traditional concepts of justice and fair play.” [United States v Minnifield, 9 USCMA 373, 26 CMR 153.]
The use of the word “suspect,” in a complaint for a search warrant, that the complainant “had cause to suspect and did suspect,” etc., is not a sufficient compliance with a statute requiring the complainant to make oath or affirmation that he “believes” the stolen goods are concealed in some house or place described in the complaint. “Suspicion may be upon very slight grounds, and imports a less degree of certainty than belief.” Humes v Taber, 1 RI 464, 470. See also Commonwealth v Certain Lottery Tickets, 59 Mass 369, 5 Cush 369. That state of mind, which in a reasonable man would lead to inquiry, is called mere “suspicion.” Stuart v Farmers’ Bank, 137 Wis 66, 117 NW 820. The word “suspicion” is defined as being “the imagination of the existence of something without proof, or upon very slight evidence, or upon no evidence at all.” Gulf, C. & S. F. Ry. Co. v Shieder, 88 Tex 152, 30 SW 902, 905.
With these thoughts in mind, let us examine briefly the facts in this case. Here, the Criminal Investigation Detachment investigator determined to interview the guards first because their known presence at the scene of the crime apparently made them logical suspects. Before the accused was ordered to produce his clothing, the eight other guards had been eliminated as suspects. The elimination of the others would, if anything, increase any suspicion of the accused. As this Court said in United States v Nowling, 9 USCMA 100, 25 CMR 362, “when a reasonable suspicion exists” warning must be given.
The facts in the instant case are such that it is difficult to deny the accused was under suspicion and therefore a “suspect.” Suspicion is, of course, a product of a subjective state of mind but we must look for it in objective manifestations. If it can be shown that one is suspected of an offense, however ridiculous or nonexistent the grounds for suspicion might be, he is nevertheless a “suspect” and is entitled to Article 31 warning before interrogation. Here, it is clear to me the agent had grounds for suspecting the accused. The same mental process by which he chose to question the guards indicates he did so because they were a suspect group. The number in the group is not controlling. One might suspect everyone he is questioning and, if he does, the Article 31 warning, by its terms, must be given.
Nor can I adopt the view taken by the Chief Judge that the order to the accused to bring his clothing to the orderly room did not reasonably include the gloves. The investigator testified that:
. . It was our intention to look at the hands, the gloves, and the OD clothing and the overcoats and other clothing which would have been worn by the guards while on duty at ordnance.”
The first sergeant of accused’s company testified that “[the Criminal Investigation Detachment] told me that *807on the Sergeant Major’s request to have the men that were on the guard that night to bring their clothing, field jackets and ODs to the orderly room.” He also said: “All I think I told Morse was to bring his clothes down to the orderly room.”
The evidence thus discloses that the investigator intended to examine the gloves and other clothing worn by the accused while on guard duty and that the accused was told to bring “his clothes” down to the orderly room. The gloves, therefore, can be considered as produced pursuant to that order, and a warning under Article 31 should have preceded the order. That the accused did not receive a warning of his rights as required by Article 31 prior to producing his clothing pursuant to order is undisputed. Article 31 is so important that this Court will not sanction any departure from its clear mandate and will not affirm any conviction where evidence obtained in violation of Article 31 is used, regardless of the presence of other evidence of guilt. See United States v Williams, 8 USCMA 443, 24 CMR 253, and cases cited. I would, therefore, reverse. For the sake of disposition of the case, however, though it is short of the reversal I would prefer, I join with the Chief Judge in his finding of multiplicity and return the record of trial to the board of review for reassessment of the sentence.